Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5, 7-13 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Higashijima et al. (US20180090306). Higashijima et al. fails to teach/disclose the limitations of independent claims 2, 4 and 5 including the following limitations of claim 2: “a sulfuric acid adding unit which adds sulfuric acid not originated from the recovered unit to the first tank”, the following limitations of claim 4: “the control device is further configured or programmed to perform, in the sulfuric acid-containing liquid preparing step, a second heating step of causing the second heater to heat the sulfuric acid-containing liquid circulated through the first tank and the second pipe”, as well as the following limitations of claim 5: “a filter provided in the second pipe for capturing foreign matter contained in the sulfuric acid-containing liquid flowing through the second pipe”. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711